NON-COMPETITION AGREEMENT (this “Agreement”), dated as of August 14, 2007,
between Noven Pharmaceuticals, Inc., a Delaware corporation (the “Parent”), and
Phillip Satow, an individual (the “Seller Affiliate”).

WHEREAS the Seller Affiliate is a member of Satow Associates, LLC, a New York
limited liability company (“Satow Associates”) that is a member of JDS
Pharmaceuticals, LLC, a Delaware limited liability company (the “Company”), and
is an affiliate and indirect owner of the Company;

WHEREAS pursuant to, and subject to the terms and conditions of, the Agreement
and Plan of Merger, dated as of July 9, 2007, by and among the Parent, Noven
Acquisition, LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Parent (the “Sub”), the Company and Satow Associates, in its
capacity as Member Representative (the “Merger Agreement”), the Sub shall be
merged with and into the Company and the Company shall continue as the surviving
entity in the Merger (as defined in the Merger Agreement) and will become a
subsidiary of the Parent;

WHEREAS pursuant to, and subject to the terms and conditions of the Merger
Agreement, the Seller Affiliate shall receive the consideration provided for the
Merger Agreement in exchange for the Units, Phantom Units and Hurdle Units (each
as defined in the Merger Agreement) held directly or indirectly, through Satow
Associates, by the Seller Affiliate.

WHEREAS following the Merger, the Parent intends to continue to conduct and
operate the business of the Company;

WHEREAS each of the Parent and the Seller Affiliate acknowledges and agrees that
a material aspect of the Parent’s decision to enter into the Merger Agreement is
the acquisition of the Company’s goodwill for the purpose of the Parent’s and
the Company’s continuing to carry on the Company’s business or a business
similar to the Company’s business;

WHEREAS as an inducement to the Parent to consummate the Merger and in
consideration of the benefits set forth herein, the Seller Affiliate is entering
into this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

SECTION 1. Effectiveness. This Agreement shall be effective as of the Effective
Date (as defined in the Merger Agreement), and shall be null and void ab initio
and of no further force and effect if the Merger Agreement is terminated in
accordance with its terms prior to the consummation of the Merger.

SECTION 2. Non-competition. The Seller Affiliate covenants and agrees that,
during the Restricted Period (as defined in Section 5), without the prior
written consent of the Parent and except as a result of his status, or
performance of his duties, as a director of those companies (and any successors
thereto) for whom he is acting as a director on the date hereof and which are
set forth on Schedule A to this Agreement, he shall not, directly or indirectly,
either on his own behalf or on the behalf of any other entity (a) become
“Associated With” any “Competing Business” (each as defined below), (b) solicit,
sell, call upon or induce others to solicit, sell or call upon, directly or
indirectly, any distributor or other purchaser of the Parent’s or the Company’s
products within the twelve months preceding any such action by the Seller
Affiliate (collectively, “Purchasers”), or any prospective Purchasers, for the
purpose of inducing any such Purchaser to purchase, a Competitive Product (as
defined below), (c) except in connection with the performance of his services
for the Parent or the Company, solicit or attempt to solicit any person (other
than April Thoren) who is then employed or engaged to perform services by the
Parent or the Company to become employed by or enter into contractual relations
with any individual or entity other than the Parent or the Company, or in any
manner induce, seek to induce, entice or endeavor to entice any such person
(other than April Thoren) to leave his or her employment or engagement with the
Parent or the Company or (d) except in the performance of his services with the
Parent or the Company, induce any supplier, vendor, consultant or independent
contractor of the Parent or the Company to terminate or negatively alter his,
her or its relationship with the Parent or the Company.

SECTION 3. Payment. Effective as of the Closing (as defined in the Merger
Agreement), the Parent shall grant the Seller Affiliate a number of stock
appreciation rights with respect to Parent common stock with an aggregate
Black-Scholes value (as determined based on the assumptions used by the Parent
for financial accounting purposes) equal to $265,200 (the “SARs). All such SARs
shall be fully vested as of the Closing, shall be exercisable for seven years
following the Closing and shall be settled in Parent common stock. Each of the
Parent and the Seller Affiliate acknowledge that (a) following the Closing, the
Seller Affiliate shall serve as a consultant to the Company, which shall be a
subsidiary of the Parent following the Closing, pursuant to a Consulting
Agreement dated on or about the date hereof between the Company and the
Consultant and (b) the terms of the SARs shall be set forth in an award
agreement substantially in the form of award agreement generally provided under
the Parent’s 1999 Long-Term Incentive Plan (modified as appropriate to reflect
the terms of this Section 3).

SECTION 4. Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

(a) “Associated With” means serving as an owner, officer, employee, independent
contractor, agent or a holder of 5% or more of any class of equity securities
of, or as a director, trustee, member, consultant or partner of, any person,
corporation (for profit or not for profit) or other entity engaged in a
Competing Business; provided, however, that the Seller Affiliate shall not be
deemed to be “Associated With” any Competing Business for which he acts solely
as a consultant or employee if his services do not relate to a Competitive
Product.

(b) “Competing Business” means any business that is engaged in the acquisition,
manufacture, development or sale of Competitive Products.

(c) “Competitive Products” means any pharmaceutical or biotechnology products
which compete in the same markets (which, for purposes of this Agreement, shall
mean products having the same FDA approved labeled indications or products
commonly prescribed for indications for which the Company’s products are
commonly prescribed) as any product of the Company which is sold or is under
active development by the Company during the Restricted Period.

SECTION 5. Non-compete/Non-solicit Period. The covenant not to compete and the
nonsolicitation covenant set forth in Section 2 shall restrict the Seller
Affiliate from the Effective Date until three (3) years after the Effective Date
(such period, the “Restricted Period”).

SECTION 6. Reasonableness of Provisions; Severability; Compliance. Each of the
Seller Affiliate and the Parent acknowledges and agrees that the covenants and
agreements contained in this Agreement have been negotiated in good faith by the
parties hereto, and are reasonable and are not more restrictive or broader than
necessary to protect the interests of the parties hereto, and would not achieve
their intended purpose if they were on different terms or for periods of time
shorter than the periods of time provided herein or applied in more restrictive
geographical areas than are provided herein. Each party further acknowledges
that the Parent would not enter into the Merger Agreement and the transactions
contemplated thereby in the absence of the covenants and agreements contained in
this Agreement and such covenants and agreements are essential to protect the
value of the Parent and the Company. It is expressly understood and agreed that
although Seller Affiliate and the Parent consider the restrictions contained in
this Agreement to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory restriction in this
Agreement or other restriction contained in this Agreement is an unenforceable
restriction against the Seller Affiliate, such provision shall not be rendered
void but shall be deemed amended to apply to such maximum time and territory, if
applicable, or otherwise to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement,
and such restriction cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained herein. In the event that any one or more of the other provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and nonenforceability of the remaining
provisions of this Agreement shall not be affected thereby. The Seller Affiliate
agrees to comply with the covenants contained in this Agreement in accordance
with their terms, and the Seller Affiliate shall not, and hereby agrees to waive
and release any right or claim to, challenge the reasonableness, validity or
enforceability of any of the covenants contained in this Agreement.

SECTION 7. Jurisdiction. The parties hereto intend to and hereby confer
jurisdiction to enforce the covenants contained in this Agreement upon the
courts of any state within the geographical scope of such covenants. In the
event that the courts of any one or more of such states shall hold such
covenants wholly unenforceable by reason of the breadth of such covenants or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Parent’s right to the relief provided above in the
courts of any other states within the geographical scope of such covenants as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

SECTION 8. Equitable Relief. The Seller Affiliate acknowledges and agrees that
the Parent’s remedies at law for breach of any of the provisions of this
Agreement would be inadequate and, in recognition of this fact, the Seller
Affiliate agrees that, in the event of such breach, in addition to any remedies
at law it may have, the Parent shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may be available. The
Seller Affiliate further acknowledges that should the Seller Affiliate violate
any of the provisions of this Agreement, it will be difficult to determine the
amount of damages resulting to the Parent or its affiliates and that in addition
to any other remedies the Parent may have, the Parent shall be entitled to
temporary and permanent injunctive relief.

SECTION 9. Notification of Subsequent Employer. The Seller Affiliate hereby
agrees that prior to accepting employment with any other person or entity at any
time during the Restricted Period, the Seller Affiliate will provide such
prospective employer with written notice of the provisions of this Agreement,
with a copy of such notice delivered simultaneously to the Parent.

SECTION 10. Not An Employment Agreement. This Agreement is not, and nothing in
this Agreement shall be construed as, an agreement to provide employment to the
Seller Affiliate.

SECTION 11. Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, sent by overnight
courier or mailed first class, postage prepaid, by registered or certified mail
(notices mailed shall be deemed to have been given on the date mailed), as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):

If to the Parent, to:

Noven Pharmaceuticals, Inc.

11960 SW 114th Street

Miami, FL 33186

Attention: General Counsel

Facsimile: (305) 232-1836

With a copy to:

Cravath, Swaine & Moore LLP

825 8th Avenue

New York, NY 10019

Attention: Richard Hall

Facsimile: (212) 474-3700

If to the Seller Affiliate, to:

Phillip M. Satow

158 Mercer Street

New York, NY 10012

With a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Bradd Williamson

Facsimile: (212) 751-4864

SECTION 12. General.

(a) Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely in New York. EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF OR ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT. Each party certifies and acknowledges
that (i) no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily and (iv) each such party has been induced to
enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 12(a). With respect to any such litigation, the
out-of-pocket fees and expenses (including reasonable attorneys’ fees) of the
prevailing party shall be borne by the nonprevailing party upon final resolution
of all claims related to such litigation by a court of competent jurisdiction.

(b) Section Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

(c) Advance Determination of Permitted/Prohibited Conduct. The Seller Affiliate
may request an advance written determination from the Parent as to whether his
taking a proposed action or his involvement in a proposed endeavor would, in the
Parent’s opinion, constitute a material breach of the provisions of this
Agreement. In that event, and provided that the Seller Affiliate discloses in
writing all material facts about the proposed action or endeavor, the advance
written determination shall be made as soon as practicable in the circumstances,
without any unreasonable delay or withholding; provided, that if circumstances
materially change after the advance determination is made (e.g., the extent of
the Seller Affiliate’s involvement with a proposed endeavor changes after the
Seller Affiliate undertakes it), the Parent may reconsider, revise and/or
reverse the determination upon thirty days advance written notice to the Seller
Affiliate.

(d) Assignability. This Agreement, and the Seller Affiliate’s rights and
obligations hereunder, may not be assigned by the Seller Affiliate.

(e) Amendments. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of the Parent at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by the Parent of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and enforceable against the parties
actually executing such counterpart, and all of which together shall constitute
one and the same instrument.

(g) Further Assurances. The Seller Affiliate shall, from time to time, upon the
request of the Parent, duly execute, acknowledge and deliver or cause to be duly
executed, acknowledged and delivered, all such further instruments and documents
reasonably requested by the Buyer to further effectuate the intent and purposes
of Section 9.

(h) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof; provided, however, that this
Agreement does not impair, diminish, restrict or waive any other restrictive
covenant of the Seller Affiliate to the Company or the Parent under any other
agreement, policy, plan or program of the Company or the Parent not expressly
set forth herein.

[The remainder of this page is intentionally left blank.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

NOVEN PHARMACEUTICALS, INC.,

By: /s/ Robert C. Strauss
Name: Robert C. Strauss
Title: President, Chief Executive Officer and Chairman of the Board


Seller Affiliate:

/s/ Phillip Satow

Phillip Satow

COMPANIES FOR WHICH THE SELLER AFFILIATE SERVES AS A DIRECTOR

2